                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA



J.P. and M.K., individually and on
behalf of all others similarly situated,

                    Plaintiffs,



v.                                         ORDER
                                           Civil File No. 18-3472 (MJD/DTS)

BCBSM, Inc. d/b/a Blue Cross and
Blue Shield of Minnesota,

                    Defendant.

Charles N. Nauen, Susan E. Ellingstad, David W. Asp, and Jennifer L. M. Jacobs,
Lockridge Grindal Nauen P.L.L.P., and Jordan Lewis, Jordan Lewis, P.A.,
Counsel for Plaintiffs.

Joel Allan Mintzer and Doreen A. Mohs, Blue Cross and Blue Shield of
Minnesota, and David M. Wilk, Larson King, LLP, Counsel for Defendant.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge David T. Schultz dated

February 24, 2020. Defendant filed objections to the Report and

Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

                                             1
Court adopts the Report and Recommendation of United States Magistrate Judge

Schultz dated February 24, 2020. The Court emphasizes, as noted in the Report

and Recommendation, that the motion before the Court is one for dismissal

under Federal Rule of Civil Procedure 12(b)(6), not a motion for summary

judgment.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge David T. Schultz dated February 24, 2020 [Docket No.
         41].

      2. Defendant’s Motion to Dismiss [Docket No. 20] is DENIED.

      3. Defendant’s Motion to Dismiss [Docket No. 11] is DENIED AS
         MOOT.




Dated: March 24, 2020                s/ Michael J. Davis
                                     Michael J. Davis
                                     United States District Court




                                       2
